Exhibit 10.1
EXECUTION VERSION
TRANSITION AND RETIREMENT AGREEMENT
     This TRANSITION AND RETIREMENT AGREEMENT (this “Agreement”) is entered into
by and between Sysco Corporation, a Delaware corporation (the “Company”), and
RICHARD J. SCHNIEDERS, a resident of the state of Texas (“Executive”), as of the
Effective Date of the Agreement, as defined below.
WITNESSETH:
     WHEREAS, Executive and Company are parties to that certain First Amended
and Restated Executive Severance Agreement dated November 24, 2008 (the
“Severance Agreement”), a copy of which is attached hereto;
     WHEREAS, Executive and Company, are parties to that certain Sysco
Corporation Fiscal Year 2009 Management Incentive Plan Bonus Agreement,
effective as of June 27, 2008 (the “MIP Bonus Agreement”) pursuant to which
Executive is entitled to a bonus if the Company meets certain pre-established
performance criteria (the “MIP Bonus”);
     WHEREAS, Executive has indicated his intention to retire from his position
as Chief Executive Officer of the Company effective as of the close of business
on March 31, 2009, and from his employment with the Company effective as of the
close of business on June 27, 2009 (the “Retirement Date”); and
     WHEREAS, the parties hereby wish to memorialize their agreement with
respect to Executive’s retirement and to clarify his duties through the
Retirement Date.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Executive’s Duties; Compensation and Retirement from the Company.
          (a) Executive shall continue to serve in the positions of Chairman of
the Board and Chief Executive Officer of the Company through March 31, 2009 at
Executive’s base salary in effect as of the Effective Date of this Agreement.
          (b) During the period from April 1, 2009 through the Retirement Date
(the “Transition Period”), Executive shall continue to serve in the positions of
Chairman of the Board and an employee of the Company. In his position as an
employee of the Company, Executive shall perform such tasks as may be requested
by the Company’s Chief Executive Officer and the Company’s Board of Directors
(the “Board”). During the Transition Period, Executive shall receive a monthly
base salary of NINETY-THREE THOUSAND DOLLARS and 00/100 cents ($93,000.00) and
shall continue to be eligible for all other benefits as are in effect as of the
Effective Date of this Agreement, including without limitation, eligibility for
a MIP Bonus under Executive’s MIP Bonus Agreement, as modified by Section 3 of
this Agreement. Notwithstanding the foregoing, the Board shall have the right to
terminate Executive’s

 



--------------------------------------------------------------------------------



 



employment at any time prior to the Retirement Date for any reason, in its sole
discretion. In addition, at any time during the Transition Period or at any time
thereafter, Executive agrees to resign from his position as Chairman of the
Board of the Company and as a Director of the Company within ten (10) days of
receipt of the Board’s written request that he do so. If Executive’s employment
is terminated prior to the end of the Transition Period for any reason,
Executive shall continue to receive the monthly base salary set forth in this
Section 1(b) through the Retirement Date.
          (c) Executive shall be entitled to (i) an office and secretarial and
other assistance at the Company’s headquarters in Houston, Texas through the end
of the Transition Period; (ii) reimbursement of all reasonable expenses incurred
by the Executive through the end of the Transition Period in connection with
Executive’s duties under this Agreement in accordance with the general policies,
practices and procedures of the Company; and (iii) use of the Company plane for
one round trip between Santa Fe, New Mexico and Houston, Texas, per month from
the date hereof until the end of the Transition Period.
          (d) Unless otherwise terminated earlier by the Board, Executive shall
be deemed to have resigned as an employee of the Company as of the close of
business on the Retirement Date without any further action required by Executive
or the Company. Executive’s resignation pursuant to this Section 1(d) or
termination of employment by the Company pursuant to Section 1(b) shall be
deemed to be a retirement in good standing for all purposes, including, without
limitation, for the purpose of determining Executive’s rights under the
Company’s benefit plans.
     2. Termination of the Severance Agreement; Waiver of Good Reason
Termination.
          (a) Company and Executive hereby agree that the Severance Agreement
(including all rights and obligations contained therein) is hereby terminated
effective as of the close of business on March 31, 2009 (the “Severance
Termination Date”).
          (b) Executive hereby acknowledges and agrees that Executive’s
execution of this Agreement constitutes Executive’s written consent to the
actions of the Company as contemplated by this Agreement for purposes of Section
1(d) of the Severance Agreement and Executive hereby waives any right to
terminate his employment for Good Reason (as defined in the Severance Agreement)
under Section 5 of the Severance Agreement prior to the Severance Termination
Date with respect to the actions of the Company contemplated by this Agreement.
     3. Fiscal Year 2009 Management Incentive Plan Bonus.
          (a) Company shall pay Executive an MIP Bonus for fiscal year 2009, to
the extent the criteria for payment of a fiscal 2009 MIP Bonus are satisfied and
subject to the terms and conditions of the MIP Bonus Agreement, equal to
seventy-five percent (75%) of the MIP Bonus payable to Executive if Executive’s
MIP Bonus were calculated using Executive’s base salary in effect on March 31,
2009. Executive shall be entitled to a payment pursuant to this Section 3(a)
regardless of whether or not Executive is employed by the Company on the
Retirement Date. The cash bonus payable to Executive pursuant to this Section
3(a) shall be reduced by all applicable withholdings and deductions, including
amounts, if any, deferred by

2



--------------------------------------------------------------------------------



 



Executive under the Company’s Executive Deferred Compensation Plan (“EDCP”), and
shall be paid at such time as Executive’s MIP Bonus would otherwise be payable
under the terms of the Management Incentive Plan (the “MIP”) and the MIP Bonus
Agreement. Executive’s 2009 MIP Bonus, as adjusted pursuant to this
Section 3(a), if any, shall be used for purposes of calculating (i) the amount
deferred by Executive, if any, and any company match under the EDCP; and
(ii) Executive’s accrued benefit under the Company’s Supplemental Executive
Retirement Plan (“SERP”), if applicable.
          (b) Executive hereby waives any and all rights that Executive may have
to a MIP Bonus under the MIP Bonus Agreement in excess of the cash bonus payable
to Executive pursuant to Section 3(a) of this Agreement (without taking into
account amounts deferred, if any, by Executive under the EDCP) and the Company
hereby waives any right to deny Executive the MIP Bonus for fiscal year 2009 as
set forth in Section 3(a) above, either by amending the performance criteria or
by terminating the MIP Bonus Agreement pursuant to its authority under
Section 11 of the MIP Bonus Agreement unless such amendment or termination of
the MIP Bonus Agreement is in connection with an amendment or termination of the
fiscal 2009 Management Incentive Program or other such arrangements applicable
to all MIP participants.
     4. Certain Other Activities of Executive.
          (a) Service on Boards of Directors of Suppliers and Customers. The
Company understands that Executive has indicated a desire to serve on the boards
of directors of suppliers and customers of the Company or any of its
subsidiaries following his retirement from the Company and from his service as
Chairman of the Board and as a Director of the Company. The Company hereby
agrees that Executive’s service on such boards of directors will not be
considered a violation of any of Executive’s restrictive covenant obligations
contained in the EDCP, the SERP, any stock option grant agreements, and any
other applicable benefit plan of the Company; provided that, (A) Executive
obtains the prior written consent of the Presiding Director or Chairman of the
Board of the Company (other than Executive), whose consent shall not be
unreasonably withheld; and (B) Executive agrees that he will not (i) use his
contacts at the Company or any of its subsidiaries to, or otherwise attempt to
influence any business transactions between any such entity and the Company or
any of its subsidiaries, or (ii) disclose any trade secrets or confidential
information of the Company or any of its subsidiaries to any such entity.
          (b) International Consulting Services.
               (i) The Company further understands that Executive has indicated
his desire to provide consulting services to companies or other business
entities in countries other than the United States or Canada following his
retirement from the Company and from his service as the Chairman of the Board
and a Director of the Company. The Company hereby agrees that Executive’s
provision of such consulting or other similar services to such companies or
other business entities will not be considered a violation of any of Executive’s
restrictive covenant obligations contained in the EDCP, the SERP, any stock
option grant agreements, and any other applicable benefit plan of the Company;
provided that Executive obtains the prior written consent of the Presiding
Director or Chairman of the Board of the Company (other than

3



--------------------------------------------------------------------------------



 



Executive), whose consent shall not be unreasonably withheld. Executive shall
provide written notice to the Company at least thirty (30) days prior to the
date Executive expects to commence providing any such services, which such
notice shall include the name of the company or other business entity for which
Executive will provide such services, the country or countries in which such
company or other business entity distributes or otherwise sells its products,
and the date upon which Executive expects to commence providing such services.
               (ii) In the event the Company or any of its subsidiaries
commences the distribution of products either (A) through the acquisition or
formation of one or more subsidiaries, joint ventures or other business
operations; or (B) by entering into an arrangement to distribute or otherwise
sell the Company’s or any of its subsidiaries’ products, whether in the form of
a franchising arrangement, licensing arrangement, sub-distribution arrangement,
or other similar arrangement, in which Executive is then providing consulting or
other similar services, the Company shall provide written notice to Executive of
the Company’s or any of its subsidiaries’ commencement of distribution or sale
of product into such country or countries, and Executive shall have six (6)
months from the date of receipt of such notice to cease such consulting or
similar services in the country or countries set forth in such notice. In the
event Executive fails to cease providing consulting or other similar services
before the end of such six (6) month period, Executive’s benefits under the
SERP, the EDCP, any stock option grant agreements or other benefit plans may be
subject to forfeiture pursuant to the terms of such plans.
     5. Acknowledgment of OWBPA Rights.
     Executive acknowledges that he has thoroughly discussed all aspects of this
Agreement with his attorney, that he has carefully read and fully understands
all of the provisions of this Agreement, and that he is voluntarily entering
into this Agreement. Executive shall have twenty-one (21) days to review and
consider this Agreement before executing it, but may waive this twenty-one
(21) day period at his own voluntary election. Executive acknowledges and
understands that he shall have seven (7) days after signing this Agreement
during which he may revoke this Agreement by providing written notice to Company
within seven (7) days following its execution. Any notice of revocation of this
Agreement shall not be effective unless given in writing and received by Company
within the seven-day revocation period via personal delivery, overnight courier,
or certified U.S. mail, return receipt requested, to Sysco Corporation, 1390
Enclave Parkway, Houston, TX 77077-2099, Attention: General Counsel. THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE AND ENFORCEABLE UNTIL SUCH SEVEN (7) DAY
PERIOD HAS EXPIRED. IF EMPLOYEE REVOKES THIS AGREEMENT WITHIN SUCH SEVEN (7) DAY
PERIOD, EMPLOYEE WILL NOT BE ENTITLED TO RECEIVE ANY OF THE RIGHTS AND BENEFITS
DESCRIBED HEREIN.

4



--------------------------------------------------------------------------------



 



     6. Severability.
     If any one or more of the provisions of this Agreement shall be held
invalid, illegal or unenforceable in any respect, such provision shall be deemed
modified to most closely resemble the original intent of the parties, without
invalidating the remainder of this Agreement; and such shall not affect any
other independent provision of this Agreement and each other independent
provision of this Agreement shall be enforced to the full extent permitted by
law.
     7. Resolution of Disputes.
          (a) If a legally cognizable dispute arises out of or relates to any
aspect of this Agreement or the breach, termination, or validity thereof, the
parties agree to resolve the dispute by binding arbitration before the American
Arbitration Association (“AAA”). Disputes subject to binding arbitration
include, without limitation, (1) all tort and contract claims; (2) claims
brought under all applicable federal, state or local statutes, laws, regulations
or ordinances, including but not limited to, Title VII of the Civil Rights Act
of 1964, as amended, the Family and Medical Leave Act; the Americans with
Disabilities Act; the Rehabilitation Act of 1973, as amended; the Fair Labor
Standards Act of 1938, as amended; the Age Discrimination in Employment Act, as
amended; the Equal Pay Act; the Civil Rights Act of 1866, as amended, and the
Employee Retirement Income Security Act of 1974; and (3) claims against the
Company’s subsidiaries, affiliated and successor companies, and claims against
the Company that include claims against the Company’s agents and employees,
whether in their capacity as such or otherwise.
          (b) Arbitration proceedings shall be held in Houston, Texas, or at
such other place as may be selected by the mutual agreement of the parties. The
arbitration shall proceed in accordance with the Employment Dispute Resolution
Rules of the AAA in effect on the date of this Agreement, and judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.
          (c) The arbitration award shall be in writing and shall specify the
factual and legal bases for the award. In rendering the award, the arbitrator
shall determine the respective rights and obligations of the parties according
to the laws of the State of Delaware or, if applicable, federal law, and without
regard to conflict or choice of law principles. The arbitrator shall have the
authority to award any remedy or relief that a federal or state court within the
State of Delaware could order or grant, including without limitation, specific
performance of any obligation created under this Agreement; an award of
punitive, exemplary, statutory, or compensatory damages; the issuance of an
injunction or other provisional relief; the a declaration of the forfeiture of
amounts due or claimed to be due; or the imposition of sanctions for abuse or
frustration of the arbitration process.
          (d) Each party shall pay for its own fees and expenses of arbitration
including the expense of its own counsel, experts, witnesses and preparation and
presentation of evidence, except that the cost of the arbitrator and any filing
fee exceeding the applicable filing fee in federal court shall be paid by the
Company; provided, however, that all reasonable costs and fees necessarily
incurred by any party shall be subject to reimbursement from the other party as
part of any award of the arbitrator.

5



--------------------------------------------------------------------------------



 



          (e) By initialing below, Executive and the Company acknowledge that
each has read the provisions of this Section 7 and agree to arbitration as
provided herein. (A duly authorized officer of the Company shall provide his or
her initials on behalf of the Company.)
           /s/ RJS Executive’s Initials                 /s/ MCN Company
Officer’s Initials
     8. Tax Matters and Section 409A Compliance.
          (a) The Company shall withhold all applicable taxes from amounts paid
to you hereunder and shall pay such withheld taxes over to the proper taxing
authorities.
          (b) This Agreement is intended to comply with, or otherwise be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations and Treasury guidance promulgated thereunder (“Section 409A”).
          (c) The Company and Executive agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with the provisions of Section 409A.
     9. Notice.
          For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
as follows:

  If to the Executive:   At the last known address shown in the Company’s
personnel records.     If to the Company:   Sysco Corporation
1390 Enclave Parkway
Houston, TX 77077-2099
Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     10. General Provisions.
          (a) This Agreement and the covenants, representations, warranties and
releases contained herein shall inure to the benefit of and be binding upon
Executive and Company and each of their respective successors, heirs, assigns,
agents, affiliates, parents, subsidiaries and representatives.

6



--------------------------------------------------------------------------------



 



          (b) Each party acknowledges that no one has made any representation
whatsoever not contained herein concerning the subject matter hereof in order to
induce the execution of this Agreement.
          (c) Except in the event that Company publicly files this Agreement or
otherwise publicly discloses its terms and conditions, Executive agrees that the
terms and conditions of this Agreement, including the consideration hereunder
shall not be disclosed to anyone and shall remain confidential and not be
disseminated to any person or entity not a party to this Agreement except to
family members, legal counsel, an accountant for purposes of securing tax
advice, the Internal Revenue Service, or state taxing agencies.
          (d) The “Effective Date” of this Agreement shall be the eighth (8th)
day after the execution of the Agreement by Executive.
          (e) This Agreement does not constitute an admission of any liability.
          (f) Neither this Agreement nor any provision hereof may be modified or
waived in any way except by an agreement in writing signed by each of the
parties hereto consenting to such modification or waiver.
          (g) This Agreement shall in all respects be interpreted, enforced and
governed under the internal laws (and not the conflicts of laws and rules) of
Delaware.
          (h) Each of the parties represents and warrants that he or it is
legally viable and competent to enter into this Agreement, is relying on
independent judgment and the advice of legal counsel and has not been
influenced, pressured, or coerced to any extent whatsoever in making this
Agreement by any representations or statements made by any party, and/or any
person or persons representing any party, and that the individuals executing
this Agreement on his or its behalf are authorized to do so.
          (i) This Agreement expressly supersedes all other prior agreements or
other arrangements by and between Company and Executive with respect to the
compensation and benefits payable by Company to Executive, including all of
Company’s payment obligations for compensation set forth in any employment
agreement between the parties, whether or not in writing, and that such prior
agreements or arrangements with respect to compensation and benefits payable by
Company to Executive shall upon the Effective Date be null and void and of no
force and effect whatsoever. Notwithstanding the foregoing, (A) except as
expressly modified herein, the terms and conditions of the Severance Agreement
shall remain in full force and effect as to Executive through the Severance
Termination Date, and thereafter shall become null and void and of no force or
effect whatsoever, and (B) the terms and conditions of all benefit plans and
programs maintained by the Company, including without limitation the MIP Bonus
Agreement, shall remain in full force and effect as to Executive except as
expressly modified by this Agreement.
[Signatures on Following Page]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
dates set forth below.
EXECUTED THIS 19th DAY OF JANUARY, 2009.

          EXECUTIVE:   /s/ Richard J. Schnieders           Print Name: Richard
J. Schnieders   

EXECUTED THIS 19th DAY OF JANUARY, 2009.
COMPANY: Sysco Corporation

          By:   /s/ Michael C. Nichols         Michael C. Nichols        Sr.
Vice President, General Counsel and Corporate Secretary       

8